DETAILED ACTION
	The following is a Final Office action in response to communications received 6/13/22. Claims 3, 10, and 17 have been canceled. Therefore, claims 1, 2, 4-9, 11-16, and 18-22 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, 11-16, and 18-22 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for identifying a problem based on log data analysis”.
Claim(s) 1, 8, and 15 recite(s) the limitation(s) of “matching, by the processing device, the workflow to a system configuration graph” and “identifying, by the processing device, a problem associated with software executing on a processing system based at least in part on one or more of the system configuration graph and results of the matching of the workflow to the system configuration graph”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a processing device” in claims 1, 8, and 15, “a system” and “a memory” in claim 8, and “a computer program product” and “a computer readable storage medium” in claim 15, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “by the processing device” language, the claim(s) encompass(es) the user manually matching the workflow to a graph and identifying a problem by evaluating log messages. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation, evaluation, and judgment.
This judicial exception is not integrated into a practical application because the additional elements recited including “implementing a corrective action to resolve the identified problem associated with the software executing on the processing system, wherein the corrective action is directed to a source of the identified problem” in claims 1, 8, and 15 are recited at a high level of generality, i.e., as generic processor performing a generic computer function. These generic processing limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself. The examiner notes that while a specific corrective action that resolves a specific problem, wherein the problem or error is removed or repaired would be sufficient, as written “corrective action” could broadly refer to a notification that a problem or error has occurred. The terms “resolve” and “directed” are also generic terms which do not clearly delineate the problem or the fix to that problem.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0051-0055], fig. 3).
Claims 2, 4-7, 9, 11-14, 16, and 18-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1, 2, 4-9, 11-16, and 18-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p. 7-9 of remarks) that the specification describes how the functioning of the computer is improved, the examiner respectfully disagrees.
The examiner notes that paragraph [0059] of applicant’s specification lists “modeling a log sequence, integrating a system level model and a component model, identifying a workflow, and matching a workflow graph with a system configuration graph for problem diagnosis and consequent prevention” none of which improve the functioning of a computer. Modeling, integrating models, identifying, and matching are all generic computer functions that do not affect the operation or function of the computer itself. The examiner notes that paragraph [0079] discloses “Once a diagnosis is generated by the problem diagnosis and consequence prediction module 414, the diagnosis can be used to prevent future failures by addressing the cause of the problem. For example, if an anomaly is detected or a previously unknown relationship is identified, steps can be taken to correct the failure. Because the present techniques identify and diagnose problems that may not otherwise be identifiable, the present techniques improve the functioning of computing systems.” The examiner notes that “can be”, “previously unknown”, “can be taken”, and “may not otherwise” are all phrases that indicate each of the corresponding steps may or may not actually be taken and thus do not necessarily provide a solution (or improvement). The examiner also notes that “problem”, “future failures”, “anomaly”, “unknown relationship”, “correct”, “may not otherwise be identifiable”, and “improve the functioning of computing system” are all non-specific problems or non-specific solutions. Simply stating that “techniques” improve the functioning of computing systems does not provide any way to determine what computing system, what improvement, or how the improvement works. The examiner notes that the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it" (see MPEP 2106.05(f)). In this case, neither a particular solution or a particular problem is provided in either the claims or the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113